OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 787H


            STATE OF TEXAS
                                                                                  RTNEY BOWES
            PENALTY F©R           '
                                                 .   . . .    „ „




                                                                    0 2 1M                      £6
            FRSVATE USE          •~      81"                        0004279596    DEC04 2014
12/1/2014
WILLIAMS, JEREMEY ALGANO                 *fr. cTNoTWi^TT^           JAILED FROM ZKJ»D&,74a?»1 i

OrTthis day, the application for //l\)7 Writ of Habeas Corpus has been received
and presented to the Court.        f\      j>-        --
                                   ' x ^                                      Abel Acosta, Clerk

                                JEREME\ALGANON WILLIAMS
                                HOLLIDAYMJNIT - TDC # 1920504

                  WI^IE           '•   7 73- :::p:G" 1                 .@ai2V::i»4/iL4
                                   RETURN TG SENDER
                          NOT    DELIVERABLE AS ADDRESSED
                                  UNABLE  TO FORWARD

                   S C:    78 7112B 03 83                    * 03 93-03 7 20-14-IS